Citation Nr: 0708038	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  01-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16,680.90. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971, August 1972 to August 1978, and from October 1980 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, that denied entitlement to waiver of recovery of 
an overpayment of disability compensation in the original 
amount of $16,680.90.  

This appeal has been before the Board on three previous 
occasions.  On each occasion, the veteran's appeal was 
remanded in whole or in part for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  The relevant 
portions of the previous Board decisions will be discussed 
below. 

The veteran presented testimony to the undersigned Board 
member during a hearing in Washington, D.C. in September 
2001.  


FINDING OF FACT

Recovery of the overpayment of compensation in the calculated 
amount of $16,680.90 would not be against equity and good 
conscience. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $16,680.90 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962-1.965, 3.665 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). Regulations implementing the VCAA have also been 
published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); see also 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The 
VCAA and implementing regulations do not apply in waiver 
cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  
Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 
U.S.C.A. § 5302 (West 2002).  The veteran has received the 
notice required under Chapter 53. 

In brief, the facts of this case are that the veteran has 
been evaluated as 50 percent disabled for his service 
connected disabilities from November 1979.  He was 
incarcerated at a state correctional facility for a felony in 
December 1995.  The VA was first notified of the veteran's 
incarceration in November 1998, when it received notification 
from the state correctional facility.  As a result of this 
incarceration, the VA was required by law to reduce the 
evaluation for the veteran's disability to 10 percent, which 
became effective as of February 1996.  See 38 U.S.C.A. § 5313 
(West 2002).  This had the effect of creating an overpayment 
in the amount of $16,680.90.  The veteran was paroled from 
prison in July 2000.  After he learned of the overpayment in 
August 2000, he requested a waiver for its recovery.  The 
waiver was denied, the veteran submitted a notice of 
disagreement, and the current appeal ensued. 

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of Veterans Affairs is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  See 
generally 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962-1.965 (2006). 

As noted above, this appeal has been before the Board on 
three previous occasions, during which time various aspects 
of the veteran's appeal were addressed.  A December 2001 
Board remand noted that the veteran had challenged the 
validity of the debt and requested that an audit be 
conducted.  

After the development requested in December 2001 was 
completed, an April 2003 Board decision determined that the 
veteran's debt in the amount of $16,680.90 had been properly 
created.  This decision also found that the request for a 
waiver of the overpayment was timely filed.  However, it was 
also determined that the issue of entitlement to waiver of 
this overpayment would be the subject of a separate decision, 
and in October 2003 this issue was remanded for further 
development.  

Following the completion of the development requested in 
October 2003, the Board issued a June 2005 decision that 
determined the veteran's indebtedness did not result from 
fraud, misrepresentation, or bad faith on the part of the 
veteran, and that therefore waiver of the recovery of his 
debt was not precluded by law.  But the Board also determined 
that additional development was needed before reaching a 
decision as to whether or not a waiver could be granted, and 
remanded the appeal in order to obtain current financial 
information from the veteran.  The development requested by 
the June 2005 remand has been completed.  

Having determined that creation of the debt in the amount of 
$16,680.90 was proper, and that the veteran is not precluded 
by law from seeking a waiver, the Board may now proceed to 
the remaining question of whether or not the veteran is 
entitled to the waiver itself.  This determination is based 
on whether the collection of the overpayment would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(a).  

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination of whether recovery 
would be against equity and good conscience, 38 C.F.R. § 
1.965(a) requires consideration of each of the following 
factors, which are not intended to be all inclusive: (1) 
fault of the debtor; (2) balancing of faults between debtor 
and VA; (3) undue hardship; (4) whether collection would 
defeat the purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his own detriment 
through reliance on the benefit.  38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994) 

The first element to consider is the fault of the debtor and 
whether actions of the debtor contribute to creation of the 
debt. 38 C.F.R. § 1.965(a)(1).  In this case, the veteran was 
at fault in the creation of the overpayment by virtue of his 
failure to notify the RO promptly of his incarceration in 
December 1995, and by virtue of his acceptance of benefits to 
which he was not entitled.  

In this respect, the June 2005 Board decision found that the 
record did not document that the veteran had received actual 
notice of the requirement to notify VA of an incarceration 
prior to beginning his December 1995 sentence.  Based in part 
on the lack of evidence of notice, the Board found that there 
was no fraud or bad faith on the part of the veteran in the 
creation of the debt.  

The question of fault is a different question than that of 
fraud or bad faith.  In, the United States Court of Appeals 
for Veterans Claims (Court) has held that persons dealing 
with the Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 261 (1991) citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found that, 
even though the veteran may have been ignorant of certain 
provisions, he was necessarily charged with knowledge of the 
regulation.  Id.  The same reasoning applies to the facts as 
presented in this case.  Therefore, there is fault on the 
part of the veteran in the creation of the debt.  In any 
event the absence of evidence of actual knowledge somewhat 
mitigates the veteran's fault.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds 
that the veteran's fault is mitigated to a degree by the 
failure of VA to document that it provided written 
notification of the need to notify VA in case of 
incarceration.  However, the claims folder does show that the 
veteran was sent unspecified "enclosures" with a 1991 award 
letter.  VA also acted promptly once it became aware of the 
overpayment.  Taken as a whole, the fault on the part of the 
VA does not outweigh the fault on the part of the veteran in 
the creation of the debt.  

The third element to consider involves undue hardship, 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  

In response to the June 2005 Board decision, the veteran 
submitted a Financial Status Report in November 2005.  The 
veteran stated that his monthly income was $438 in 
compensation, and $927 in social security payments, for a 
total monthly income of $1,365.  The veteran noted that his 
actual social security payment was $1,027 a month, but $100 
was garnished for child support.  His monthly expenses were 
$250 in rent, $300 for food, $246 for utilities and heat, $60 
for insurance, $190 for household store items, $150 for gas, 
and $50 for clothing.  He also paid $150 in child support, 
which brought his monthly expenses to $1,396.  The veteran 
reported that he did not have any money in the bank, and his 
only asset was a vehicle worth $4,000.  He added that he was 
$13,850 in arrears in child support payments.  He had 
reported in February 2004, that he was $17,000 in arrears.

This record suggests that the veteran's current monthly 
income falls $31 short of matching his estimated monthly 
expenses.  However, under West Virginia law child support 
obligations generally cease when a child reaches the age of 
18, although under certain circumstances they can extend to 
the age of 20.  W. Va. Code, § 48-11-103 (2002) (Repl. Vol. 
2004).  The veteran's child was born in September 1985, and 
the veteran could have no child support obligations after 
September 2005, when his child reached the age of 20.  The 
veteran's expenses have, accordingly decreased by $150.  Even 
allowing for inflation in his living expenses the veteran 
should now have a monthly surplus.

In addition, the veteran has reported substantial progress in 
paying his child support arrearages, at a time when he was 
also paying current child support and having part of his VA 
compensation reduced for recovery of the overpayment at issue 
in this decision.  In light of these circumstances, the Board 
concludes that continued recovery of the overpayment would 
not cause the veteran undue hardship.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefit 
was intended. See 38 C.F.R. § 1.965(a)(4).  In this regard, 
the Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 38 
C.F.R. § 1.965(a)(4).  As noted above, the veteran's current 
monthly income meets or exceeds his monthly expenses.  Thus, 
continued repayment of the debt would not nullify the purpose 
for which the disability compensation benefits were intended, 
since the veteran will not be deprived of basic necessities 
such as food and shelter.  See 38 C.F.R. § 1.965(a)(4).

The fifth and sixth elements concern whether the veteran's 
failure to repay this debt would result in unjust enrichment, 
38 C.F.R. § 1.965(a)(5), and whether the veteran relinquished 
any right or incurred any legal obligation as a result of his 
reliance on the unwarranted VA benefit, 38 C.F.R. § 
1.965(a)(6). The Board notes that the failure of the 
Government to insist upon its right to repayment of this debt 
would result in the veteran's unjust enrichment at the 
expense of the Government.  At this juncture, the Board notes 
that as of a November 2002 audit, the veteran had already 
repaid $8,846.90 of the $16,680.90 debt, and that much of the 
remaining debt has likely been recovered through the 
withholding of a portion of his benefits since that time.  
Finally, the veteran did not, according to the available 
record, incur additional debt in expectation of receiving his 
benefit payments or otherwise change his position to his 
detriment as a result of the award of $16,680.90.  

In view of the above, the Board concludes that recovery of 
the overpayment in question would not be against the 
principles of equity and good conscience.  Taking into 
consideration all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a), it would not be unfair to recover the 
assessed overpayment in the amount of $16,680.90.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a waiver of recovery.  


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $16,680.90 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


